Exhibit 10.1

 

TERMINATION OF LEASE

 

This Termination of Lease (“Agreement”) is made as of August 8, 2008, between
Blackmore Signal Hill, a California limited partnership (“Landlord”), and
Genoptix, Inc., a Delaware corporation (“Tenant”), who agree as follows:

 


RECITALS


 

This Agreement is made with reference to the following facts and objectives:

 

A.            Landlord and Tenant entered into a Standard Multi-Tenant Office
Lease-Gross dated January 30, 2008 (“Lease”), in which Landlord leased to Tenant
and Tenant leased from Landlord, certain premises consisting of approximately
12,472 rentable square feet (“Premises”) located at 1555 Faraday Avenue, in the
City of Carlsbad, County of San Diego, State of California, which Lease has a
term expiring on January 31, 2010. Initially capitalized terms that are used but
not otherwise defined herein shall have the meanings given to them in the Lease.

 

B.            Tenant has entered into a certain Standard Multi-Tenant Office
Lease-Gross dated April 14, 2008 (“Aston Lease”) with an affiliate of Landlord,
Allen Joseph Blackmore, Trustee of the Blackmore Family Trust, Restated 1995
(“Landlord Affiliate”). Pursuant to paragraph 70 of the Aston Lease, Landlord
Affiliate is required to cause the Lease to be terminated on the terms provided
therein.

 

C.            Landlord and Tenant wish to terminate the Lease so that Tenant can
vacate the Premises on the Termination Date, and so that Landlord and Tenant can
be released and discharged from further performance of the Lease provisions.

 


AGREEMENT


 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
hereafter set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Termination Date.   The date on which the Lease shall terminate
shall be the date (“Termination Date”) that Tenant vacates the Premises and
leaves it in the condition specified in Section 7.4(c) of the Lease, which is
anticipated to be approximately August 9, 2008. Tenant shall provide Landlord
with not less than three (3) business days advance written notice of Tenant’s
selected date for vacating the Premises.

 

2.             Termination of Lease.   Subject to all of the terms and
conditions of this Agreement, the Lease is hereby terminated as to all of the
Premises effective as of 5:30 p.m. (San Diego, California time) on the
Termination Date. On or before the Termination Date, Tenant shall vacate the
Premises and return it to Landlord in the condition specified in
Section 7.4(c) of the Lease for surrender of the Premises. Each of the parties
acknowledges and agrees that (i) in reliance upon that certain letter dated
July 14, 2008 from The Blackmore Company to Tenant, Tenant has paid the sum of
$29,309.00 in Base Rent with respect to the Premises for August 2008 under the
Lease, with the sum of $14,654.50 paid to Landlord and the sum of $14,654.50
paid to Landlord Affiliate, (ii) Tenant shall


 

--------------------------------------------------------------------------------


 


HAVE NO FURTHER OBLIGATION TO PAY BASE RENT OR OTHER CHARGES UNDER THE LEASE TO
LANDLORD, AND (III) TENANT SHALL NOT BE REQUIRED TO PAY ANY FURTHER CHARGES TO
LANDLORD AFFILIATE FOR OCCUPANCY OF THE RELOCATION SPACE (AS DEFINED IN THE
ASTON LEASE) DURING AUGUST 2008. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
IN THE LEASE, COMMENCING AS OF SEPTEMBER 1, 2008, TENANT SHALL PAY BASE RENT TO
LANDLORD AFFILIATE AT THE RATE OF $29,309.00 PER MONTH, AND TENANT SHALL PAY
SUCH SUM MONTHLY THEREAFTER UNTIL THE COMMENCEMENT DATE (AS DEFINED IN THE ASTON
LEASE) UNDER THE ASTON LEASE, WHEN SUCH BASE RENT PAYMENT OBLIGATIONS UNDER THE
LEASE SHALL TERMINATE.


 

3.             Compensation to Landlord.   Tenant shall pay Base Rent until the
Commencement Date under the Aston Lease as provided above. The release in
paragraph 4 shall not be effective to release Tenant until it has vacated the
Premises, returned the Premises to the required condition and paid all amounts
due hereunder to Landlord as of the Termination Date.

 

4.             Release of Liability.  Conditioned on the performance by the
parties of the provisions of this Agreement, on the Termination Date, all
agreements, covenants or obligations of the parties hereto under or in any way
arising from the Lease from and after the Termination Date shall be of no
further force or effect whatsoever, except (i) as provided in the Lease as
surviving termination or expiration of the Lease, including, without limitation,
the provisions of Article 8 of the Lease with respect to occurrences prior to
the Termination Date or (ii) as constituting a condition to any vacation of the
Premises by Tenant which shall survive the termination of the Lease. This
Agreement shall otherwise fully and finally settle all demands, charges, claims,
accounts, or causes of action of any nature, including, without limitation, both
known and unknown claims and causes of action that arose out of or in connection
with the Lease. The release of liability contained in this Agreement shall not
preclude a party from exercising any discovery rights it has against the other
party in connection with any civil litigation or arbitration proceedings
involving a third party. Each of Landlord and Tenant expressly waives the
provisions of California Civil Code 1542 pertaining to the Lease, the Premises
and the Building, which provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

/s/ [ILLEGIBLE]  TENANT’S INITIALS      /s/ [ILLEGIBLE]  LANDLORD’S INITIALS

 

5.             Security Deposit.    Landlord currently holds a security deposit
of $29,309.00. No later than sixty (60) days after Tenant returns the Premises
to Landlord in the required condition, Landlord shall reconcile any costs of
restoring the Premises to the required condition following Tenant’s return of
the Premises to Landlord. Within a reasonable period of time thereafter,
Landlord shall provide Tenant with either (i) a refund of any amounts remaining
under the security deposit after such reconciliation, or (ii) a statement
indicating that Tenant owes additional amounts under the Lease for operating
expenses or repairs and Tenant shall pay such statement in full within ten
(10) business days of receipt of such statement.

 

6.             Representations of Parties.  Each party represents that, except
as stated herein, it has not made any assignment, sublease, transfer,
conveyance, or other disposition of the Lease, or interest in the Lease, or any
claim, demand, obligation, liability, action, or cause of action arising from
the Lease.

 

--------------------------------------------------------------------------------


 

7.             Voluntary Agreement.   The parties have read this Agreement and
the mutual releases contained in it, and upon having the opportunity to seek the
advice of and consult with counsel, they have freely and voluntarily entered
into this Agreement.

 

8.             Successors.   This Agreement shall be binding on and inure to the
benefit of the parties and their successors.

 

9.             Further Assurances.   The parties hereto shall perform any
further acts and execute and deliver any documents that may be reasonably
necessary to carry out the intent of this Agreement.

 

10.           Attorneys’ Fees.   Should any dispute arise pertaining to this
Agreement, the prevailing parties in any litigation shall be entitled, among
other things, to recover reasonable attorneys’ fees and costs incurred in
connection with such dispute.

 

11.           Governing Law.   This Agreement is made and entered into at San
Diego, California, and shall be interpreted, enforced and governed by and under
the laws of California.

 

12.           Jurisdiction and Venue.   Parties agree that any action, whether
judicial action, arbitration, or otherwise, taken to enforce or interpret the
terms of this Agreement shall be brought and maintained in San Diego County,
California, and in no other place.

 

13.           Independent Advice.   Parties each acknowledge that they have
received independent legal advice with respect to the advisability of making
this Agreement, and specifically with respect to the meaning and effect of
waiving California Civil Code Section 1542.

 

14.           Tax Consequences.   The Parties acknowledge and understand that
there may be certain tax consequences connected with entering into this
Agreement and by executing this Agreement, each party confirms that neither any
other party nor any other party’s counsel have made any representations in that
regard.

 

15.           Severance.   If a provision of this Agreement is held to be
illegal or invalid by a court of competent jurisdiction, such provision shall
either be rewritten by the Court to be legal and valid as long as the rewritten
provision remains consistent with the intent of the parties expressed herein or
deemed to be severed and deleted. Neither such revision nor such severance and
deletion shall affect the validity of the remaining provisions.

 

16.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which together shall constitute one and the same Agreement.

 

17.           Interpretation.   The parties have each agreed to the use of the
particular language of the provisions of this Agreement, and any question of
doubtful interpretation shall not be resolved by any rule of interpretation
providing for interpretation against the parties who cause an uncertainty to
exist or against the draftsman.

 

--------------------------------------------------------------------------------


 

18.           Authority.   Any person executing this Agreement on behalf of an
entity represents and warrants that such entity has approved this Agreement.

 

19.           Pronouns.   Masculine and/or feminine pronouns shall be
substituted for the neuter form and/or vice versa, and the plural shall be
substituted for the singular form and/or vice versa, in any place or places
herein in which the content requires such substitution or substitutions.

 

20.           No Oral Modifications.   This Agreement may be amended or modified
in writing only, signed by the parties to be charged or bound by such amendment
or modification.


 

IN WITNESS WHEREOF, the undersigned have executed this Termination of Lease as
of the date first written above.

 

 

LANDLORD:

BLACKMORE SIGNAL HILL,
a California limited partnership

 

 

 

 

 

By:

/s/ Allen Joseph Blackmore

 

 

Allen Joseph Blackmore, Trustee of the
Blackmore Family Trust, Restated 1995

 

 

General Partner

 

 

 

 

 

 

TENANT:

GENOPTIX, INC.,
a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Douglas A. Schuling

 

 

Its:

SVP and CFO

 

 

 

 

 

 

 

 

The undersigned hereby executes this
Agreement solely for purposes of its
acknowledgement of, and agreement to be
bound by, the provisions of Section 2 of this
Agreement.

 

 

 

LANDLORD AFFILIATE:

 

 

 

 

 

 

 

/s/ Allen Joseph Blackmore

 

 

Allen Joseph Blackmore, Trustee of the
Blackmore Family Trust, Restated 1995

 

--------------------------------------------------------------------------------